06/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0026



                                 No. DA 19-0026

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

THOMAS JOSEPH MAHAN,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of

time, and good cause appearing therefor, Appellee is granted an extension of

time to and including July 26, 2020, within which to prepare, serve, and file

its response brief.




JB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            June 22 2020